                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

RICHARD S. MARTIGNETTI,                     *

       Plaintiff,                           *
                                                           Civil Action No. RDB-18-2431
       v.                                   *

INTERNATIONAL BUSINESS                      *
MACHINES, INC.
                                            *
       Defendant.

*      *       *      *      *      *  *   *    *   *                    *       *      *
                                 MEMORANDUM OPINION

       Plaintiff Richard S. Martignetti (“Plaintiff” or “Martignetti”) alleges that his former

employer, Defendant International Business Machines Corporation (“Defendant” or “IBM”),

unlawfully capped his commissions on sales of IBM products despite IBM’s representation

that his commissions were potentially limitless. Martignetti’s Amended Complaint (ECF No.

12) brings four counts, as follows: a claim arising from the alleged violation of the Maryland

Wage Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501, et

seq. (Count I); fraud (Count II); negligent misrepresentation (Count III); and unjust enrichment

(Count IV).

       Now pending is Defendant IBM’s Motion to Dismiss (ECF No. 14). The Incentive

Plan Letter issued by IBM to Martignetti indicates that IBM retained broad discretion to

modify or cancel commission payments for any individual. (Am. Compl. Ex. B, ECF No. 12-

3.) This disclaimer vitiates Martignetti’s claims under the MWPCL and the common law.

Accordingly, Defendant IBM’s Motion to Dismiss (ECF No. 14) is GRANTED. This action

is DISMISSED WITH PREJUDICE in its entirety.
                                        BACKGROUND
         In ruling on a motion to dismiss, the factual allegations in the plaintiff’s complaint must

be accepted as true and those facts must be construed in the light most favorable to the

plaintiff. Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3,

LLC v. Black & Decker (U.S.) Inc., 801 F.3d 412, 422 (4th Cir. 2015)). This Court may also

consider documents attached to a motion to dismiss so long as they are “integral to the

complaint and authentic.” Thompson v. United States, RDB-15-2181, 2016 WL 2649931, at *2

n.4 (D. Md. May 10, 2016), aff’d 670 F. App’x 781 (4th Cir. 2016) (citations omitted).

Martignetti worked for IBM between 2005 and June 2018 as a commissioned salesperson and

a sales manager. (Am. Compl. ¶ 7, ECF No. 12.) While employed at IBM, Martignetti earned

a base salary and additional incentive compensation in the form of a commission or bonus.

(Id. at ¶ 8.) In this lawsuit, Martignetti alleges that IBM failed to pay him in accordance with

an incentive plan effective as of January 1, 2017.

 I.      The Commission Plan.
         In January 2017, IBM assigned Martignetti to sell IBM’s “Software as a Service”

(“SaaS”) products and services.       (Id. at ¶ 12.) For this project, Martignetti managed and

supported a team of seven salespeople. (Id. at ¶ 13.) The commission structure for SaaS sales

were set forth in a six-month commission plan effective January 1, 2017 (“the Plan”). (Id. at

¶ 14.)    The Plan was described in a PowerPoint presentation titled “Your 2017 Incentive

Plan.” (Am. Compl. Ex. A, ECF No. 12-2.)

         The PowerPoint detailed how commissions were to be made. Under the Plan,

Martignetti received commissions at a lower rate until he sold enough products and services

                                                  2
to meet an assigned sales quota. (Id. at ¶ 15.) IBM assigned Martignetti a sales quota of

$5,019,158.00 and a “Target Incentive” of $77,878.00. (Id. at ¶ 17.) For each 1% of the quota

up to 100%, Martignetti earned 1% of his Target Incentive. (Id. at ¶ 18.) For each 1% of the

quota between 100% and 200% of the $5,019,158.00, he earned 3% of his Target Incentive.

(Id. at ¶ 19.) For each 1% of quota above 200%, he earned 2% of his Target Incentive. (Id.

at ¶ 20.) For purposes of the plan, Martignetti fell into a category of employees referred to as

“Software Solution sellers without dedicated XaaS element.” (Id. at ¶ 24.) The PowerPoint

slide describing the plan terms applicable to this group indicated that “earnings opportunity is

uncapped.” (Id. at ¶¶ 25-26.) In other words, Martignetti could earn a potentially unlimited

amount of commissions. (Id. at ¶ 26.)

        In connection with the commission plan, Martignetti was asked to sign an Incentive

Plan Letter (“IPL”) dated May 25, 2017. (Id. at ¶ 14; Am. Compl. Ex. B, ECF No. 12-3.) The

IPL contained a number of disclaimers which reserved IBM’s right to modify payments under

the Plan, modify the Plan terms, or cancel it entirely. These provisions are set forth in the IPL

as follows:

        Right to Modify or Cancel: The Plan does not constitute an express or implied
        contract or promise by IBM to make any distributions under it. IBM reserves
        the right to adjust the Plan terms, including, but not limited to, changes to sales
        performance objectives, assigned territories or account opportunities,
        applicable incentive payment rates or similar earnings opportunities, or to
        modify or cancel the Plan, for any individual or group of individuals, including
        withdrawing your accepted Incentive Plan Letter if your incentive eligibility
        status changes.
(Id. at ¶ 29.)




                                                3
          The IPL contained a provision which reserved IBM’s right to adjust incentive payments

associated with certain transactions:

          Review of a Specific Transaction: If a specific customer transaction has a
          disproportionate effect on an incentive payment when compared with the
          opportunity anticipated during account planning and used for the setting of
          sales objectives, or is disproportionate compared with your performance
          contribution towards the transaction, IBM reserves the right to review and, in
          its sole discretion, adjust the incentive achievement and/or related payments.
(Id. at ¶ 32.)
          Another provision made clear that IBM could adjust payments based on its review for

errors:

          Adjustments for Errors: IBM reserves the right to review and, in its sole
          discretion, adjust or require repayment of incorrect incentive payments resulting
          from incomplete incentives processes or other errors in the measurement of
          achievement or the calculation of payments, including errors in the creation or
          communication of sales objectives. Depending on when an error is identified,
          corrections may be made before or after the last day of the full-Plan period, and
          before or after the affected payment has been released.
(Id. at ¶ 31.)
          Finally, the IPL explained when incentive payments are earned under the plan:
          Earnings: Incentive payments you may receive for Plan-to-Date achievement
          are a form of advance payment based on incomplete business results. Your
          incentive payments are earned under the Plan terms, and are no longer
          considered Plan-to-Date advance payments, only after the measurement of
          complete business results following the end of the full-Plan period. (Or, if
          applicable, after the date you left the Incentive Plan early.) Incentive payments
          will be considered earned only if you have met all payment requirements,
          including: (1) you have complied with the Incentive Plan; (2) you have not
          engaged in any fraud, misrepresentation or other inappropriate conduct relating
          to any of your business transactions or incentives; and (3) the customer has paid
          the billing for the sales or services transaction related to your incentive
          achievement.
(Id. at ¶ 30.)

                                                 4
II.    Plaintiffs’ Sales and Compensation under the Plan.
       Martignetti alleges that he vastly exceeded IBM’s quota. Between January 1, 2017 and

June 30, 2017, Martignetti was allegedly responsible for selling $34,759,088.00 in SaaS products

and services, a figure which equates to 692.53% of his $5,019,158.00 quota. (Id. at ¶¶ 38-40.)

Martignetti contends that this resulted in him earning $928,543.00 in commissions. (Id. at ¶

41.) Between July 2017 and September 2017, IBM allegedly reviewed Martignetti’s sales and

ultimately concluded that his sales were legitimate and commissionable. (Id. at ¶¶ 42-43.) In

September 2017, Martignetti inquired of an IBM incentives analyst about the status of

$23,191,631.48 in orders. (Id. at ¶ 45.) The analyst assured him that this money would count

toward his commission and that he was due $928,802.43 in commissions. (Id. at ¶¶ 45-46.)

       IBM allegedly failed to pay Martignetti the entire amount to which he was entitled

under the Plan terms. The company allegedly terminated one or more employees for failing

to realize that Martignetti, his team, and other teams, could earn hefty commissions under the

Plan. (Id. at ¶ 53.) Between April 2017 and September 2017, IBM paid Martignetti some

portion of his commissions. (Id. at ¶ 54.) In September 2017, however, IBM “capped”

Martignetti at 300% of his quota achievement. (Id. at ¶ 55.) Plaintiff alleges that this action is

the equivalent of “taking back” $526,000.00 in commissions. (Id. at ¶ 56.)

       Martignetti did not receive a detailed explanation for this action. An IBM incentive

analyst, Tania Costa de Magalhaes, informed him that his first line manager, Chris Zobler, had

made a statement about Martignetti’s “relative performance v. personal impact for the

business.” (Id. at ¶ 59.) When confronted, Zobler did not provide any rationale for the alleged

underpayment. (Id. at ¶ 61.) Martignetti alleges that the explanation he received from Ms.

                                                5
Magalhaes was a “complete fabrication” and “simply a pretext” for reducing his earnings. (Id.

at ¶ 62.)

III.    Procedural Background.
        Martignetti commenced this action on August 9, 2018 and asserted a single claim for

violation of the Maryland Wage Payment and Collection Law (“MWPCL”). On September

18, 2018, IBM moved to dismiss the Complaint (ECF No. 8.) On October 16, 2018,

Martignetti filed a First Amended Complaint (ECF No. 12), which asserts four claims: a

violation of the MWPCL (Count I); fraud (Count II); negligent misrepresentation (Count III);

and unjust enrichment (Count IV). IBM moved to dismiss on October 29, 2018. (ECF No.

14.)

                                   STANDARD OF REVIEW
        Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the dismissal

of a complaint if it fails to state a claim upon which relief can be granted. The purpose of

Rule 12(b)(6) is “to test the sufficiency of a complaint and not to resolve contests surrounding

the facts, the merits of a claim, or the applicability of defenses.” Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).

        The Supreme Court’s opinions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and

Ashcroft v. Iqbal, 556 U.S. 662 (2009), “require that complaints in civil actions be alleged with

greater specificity than previously was required.” Walters v. McMahen, 684 F.3d 435, 439 (4th

Cir. 2012) (citation omitted). In Twombly, the Supreme Court articulated “[t]wo working

                                                   6
principles” that courts must employ when ruling on Rule 12(b)(6) motions to dismiss. Iqbal,

556 U.S. at 678. First, while a Court must accept as true all the factual allegations contained

in the complaint, legal conclusions drawn from those facts are not afforded such deference.

Id. (stating that “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to plead a claim). Second, a Complaint must be

dismissed if it does not allege a “plausible” claim for relief. Id. at 678-79 (“A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct allege.”).


       In reviewing a Motion to Dismiss, this Court “may properly take judicial notice of

matters of public record . . . [and] consider documents attached to the complaint, as well as

those attached to the motion to dismiss, so long as they are integral to the complaint and

authentic.” Philips v. Pitt County Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (citing Hall v.

Virginia, 385 F.3d 421, 424 (4th Cir. 2004), Accordingly, this Court takes judicial notice of the

Exhibits attached to the Amended Complaint.


                                          ANALYSIS
       All of Plaintiff’s claims are premised on his allegation that IBM made a promise to pay

him a certain amount in commissions, but failed to uphold that promise. The IPL, however,

clearly indicated that “[t]he Plan does not constitute an express or implied contract or promise

by IBM to make any distributions under it.” (ECF No. 12-2 at 2.) IBM retained absolute

discretion to modify the Plan, review and adjust payments, or cancel the Plan entirely. (Id.)

Under these conditions, IBM’s alleged failure to pay the full commissions allegedly owed to


                                                7
Martignetti does not violate Maryland law. For this reason, Plaintiff’s claims are DISMISSED

WITH PREJUDICE.

 I.    Plaintiff Fails to State a Claim for a Violation of the Maryland Wage Payment
       and Collection Law (Count I).
       In Count I, Martignetti alleges that IBM violated the Maryland Wage Payment and

Collection Law (“MWPCL”) by failing to pay the commission it owed him under the Plan.

Specifically, Martignetti alleges that the commissions under the Plan constitute wages to which

he is entitled under the MWPCL. (Am. Compl. ¶¶ 82-88.) Martignetti alleges that IBM is

withholding his wages in bad faith and seeks treble damages. (Id. at ¶¶ 88-91.)

       The MWPCL creates a private right of action for unpaid, earned wages. Md. Code

Ann., Lab. & Empl. § 3-507.2. The law requires that:

       Each employer shall pay an employee . . . all wages due for work that the
       employee performed before the termination of employment, on or before the
       day on which the employee would have been paid the wages if the employment
       had not been terminated.
       Lab. & Empl. § 3-505.
The term “wages” is defined in the statute to include commissions, bonuses, fringe benefits,

and “any other remuneration promised for service.” Lab. & Empl. § 3-501(c).

       Only benefits which are promised to the employee constitute wages under the

MWPCL. In Whiting-Turner Contracting Co. v. Fitzpatrick, 366 Md. 295, 783 A.2d 667 (2001),

the Maryland Court of Appeals considered “whether a bonus payment that is not a part of the

compensation promised and agreed to be paid an employee, but that has been recommended

and approved for payment, yet not delivered to the employee before the employee voluntarily


                                              8
terminated employment, is a wage under the [MWPCL].” Id. at 298, 783 A.2d 667. Examining

the definition of “wages” set forth in § 3-501(c), the Court of Appeals concluded that the

forms of remuneration listed (including commissions), must have in fact been “promised for

service” to constitute wages under the law. Id. at 304-05. The Court applied this “bright line

test” and determined that a bonus offer made to the respondent-employee which fell outside

of his compensation package did not constitute “wages.” Id. at 305-06.

       Applying the “bright line test” described in Whiting-Turner, this Court has held that

revocable incentive plans cannot support an MWPCL claim. For example, in Willis v. Stanley

Black & Decker, Inc., DKC-12-1991, 2012 WL 6019364 (D. Md. Nov. 30, 2012), this Court

considered an MWPCL claim arising from the alleged breach of a Management Incentive

Compensation Plan (the “compensation plan”). The compensation plan specified that the

“Board of Directors . . . may at any time elect to amend, suspend, or terminate the plan.” Id.

at *2. Reiterating the holding of Whiting-Turner, this Court noted that the dispositive issue was

“whether an employee is entitled to a non-discretionary bonus at the time of his termination

based on a contractual obligation or binding promise undertaken by his employer.” Id. at *5.

This Court held that the failure to pay bonuses under the compensation plan did not give rise

to a claim under the MWPCL because the Board of Directors maintained the ability to amend,

suspend or terminate it. Id. at *5. As any payment under the plan was rendered discretionary

by this language, the bonuses under the compensation plan did not constitute wages under

Maryland law. Id.; see also Windesheim v. Verizon Network Integration Corp., 212 F. Supp. 2d 456,

463 (D. Md. 2002) (dismissing MWPCL claim based on unpaid bonus because the employer

retained the “unlimited discretion . . . to reduce, modify, recover or withhold incentive pay

                                               9
pursuant to changes in business conditions, individual performance or any other reason

management deems appropriate in their sole discretion”).

       Finally, numerous courts, including the United States Court of Appeals for the Fourth

Circuit, have examined the language appearing in the IBM commission plan at issue in this

case and have concluded that these plans do not create an enforceable promise to pay wages.

See, e.g., Jensen v. Int’l Bus. Machs. Corp., 454 F.3d 382, 384 (4th Cir. 2006) (affirming district

court’s grant of summary judgment on plaintiff’s breach of contract claim after observing that

the IBM Incentive Plan Letter’s “Right to Modify or Cancel” clause made clear that the

incentive plan was not to be construed as an offer); see also Wilson v. Int’l Bus. Machs. Corp., 610

F. App’x 886, 888-89 (11th Cir. 2015) (dismissing breach of contract claim because “the clear

terms of the IPL provide that IBM holds the cards with respect to how sales commissions are

calculated”); Kavitz v. Int’l Bus. Machs. Corp., 458 F. App’x 18 (2d Cir. 2012) (holding that IBM

did not intend to create an enforceable contract based on similar incentive plan); Fessler v. Int’l

Bus. Machs. Corp., Civ. Act. No. 1:18-cv-798, 2018 WL 6220209 (E.D. Va. Nov. 28, 2018)

(dismissing breach of contract claim based on IBM’s failure to pay commissions because of

disclaimers contained in IPL).

       In this case, the disclaimers in the May 2017 IPL foreclose any claim that commission

payments under the Plan constitute “wages” under the MWPCL. The IPL disclaimers govern

“the Plan,” which is defined to include materials available on IBM’s website, among which is

the PowerPoint presentation Plaintiff describes in the Amended Complaint.                 The IPL

explicitly states that the Plan is “not an express or implied . . . promise by IBM to make any

distributions under it.” (Am. Compl. ¶ 29.) This language alone indicates that the commission
                                                10
payments were not “promised for service” as wages under the MWPCL must be. The absolute

discretion granted to IBM bolsters this conclusion. The IPL indicates that IBM had discretion

to withhold or modify payments under the Plan. Pursuant to the IPL disclaimers, IBM could

“modify or cancel the Plan[] for any individual . . .” and it had “sole discretion” to modify

payments based on its assessment that an employee was being compensated in a manner

disproportionate to the work he had performed. (Id. at ¶ 29, 32.) This wide latitude to modify

or withhold payments indicates that the commissions were not “promised” at all.

       Martignetti relies on three cases in support of his claim, all of which are distinguishable.

Two of these, Medex v. McCabe, 372 Md. 28, 811 A.2d 297 (2002), and Hausfeld v. Love Funding

Corp., 131 F. Supp. 3d 443 (D. Md. 2015) hold that an employer may not deny earned payments

merely because the employee has left the job. In Medex, an employee’s incentive compensation

was conditioned on the attainment of certain productivity goals as well as “being an employee

at the end of the incentive plan . . . and being employed at the time of actual payment.” Id. at 33.

McCabe had resigned after the end of the plan period but before payments were disbursed.

Id. Ultimately, the Court refused to enforce the requirement that McCabe remain employed

during the disbursal of wages, holding that wages become due under the MWPCL when the

employee “does everything required to earn the wages.” Id. at 41. The situation in Hausfeld

was similar. In that case, an employer’s compensation plan established a three-year waiting

period for the disbursals of commissions. Hausfeld, 131 F. Supp. 3d at 449. When Hausfeld

was fired during the waiting period, he was not paid his previously earned commissions even

though there was no dispute that he had earned them. Id. at 450-51. Relying on Medex, this



                                                11
Court determined that Hausfeld’s employer could not withhold his wages merely because he

was no longer employed. Id. at 460-61.

        In this case, Martignetti alleges that his commissions were capped despite an alleged

promise to the contrary. He does not allege, as in Medex or Hausfeld, that he was totally denied

compensation pursuant to a continuing-employment policy. The issue presented in this case

is simply different. Unlike in Medex and Hausfeld, IBM expressly indicated that its commission

plan was not a “promise.” Medex and Hausfeld did not grapple with this language, which vitiates

any claim that IBM’s commissions were “wages” that must be paid under the MWPCL.

        Finally, Martignetti relies on Vinson v. Int’l Bus. Machs. Corp., 1:17-cv-00798, 2018 WL

4608250 (M.D.N.C. Sept. 25, 2018). In Vinson, the Middle District of North Carolina analyzed

a claim under the North Carolina Wage and Hour Law arising from IBM’s alleged withholding

of commission payments. The Court dismissed the plaintiff’s contract claim because IBM’s

“Right to Modify or Cancel” provision appearing in the IPL at issue clearly indicated that a

contract had not been formed. Vinson, 2018 WL 4608250, at *5-6. Nevertheless, the Court

denied IBM’s motion to dismiss the North Carolina Wage and Hour Law claim, holding that

a claim under that provision did not require the existence of an enforceable agreement. Id. at

*8-9.

        In this case, the Maryland Wage Payment and Collection Law governs. Unlike its

North Carolina counterpart, the MWPCL requires wage claims to be supported by a binding

promise. See Whiting-Turner, 366 Md. at 304-05, 783 A.2d 667. Whereas the Vinson Court

could properly dismiss a breach of contract claim while sustaining a wage claim, the MWPCL


                                               12
does not permit such a result. The lack of an enforceable promise is decisive under Maryland

law. As the terms of the IPL clearly indicate that it does not constitute a “promise” at all,

Plaintiff’s MWPCL claim (Count I) is DISMISSED WITH PREJUDICE.1

    II.   Plaintiff Fails to State a Claim of Fraud or Negligent Misrepresentation (Counts
          II and III).
          In Counts II and III, Plaintiff alleges that IBM engaged in fraud and made negligent

misrepresentations to him concerning his commission payments. Specifically, Martignetti

alleges that IBM made fraudulent and/or negligent misrepresentations when it indicated that

commissions were uncapped and that his commission could be earned upon the fulfillment of

the conditions enumerated in the “Earnings” paragraph of the IPL. Under Maryland law, fraud

has the following elements:

          (1) The defendant made a false representation to the plaintiff, (2) the falsity of
          the representation was either known to the defendant or the representation was
          made with reckless indifference to its truth, (3) the misrepresentation was made
          for the purpose of defrauding the plaintiff, (4) the plaintiff relied on the
          misrepresentation and had the right to rely on it, and (5) the plaintiff suffered
          compensable injury as a result of the misrepresentation.
State Construction Corp. v. Slone Assocs., Inc., PWG-18-0464, 385 F. Supp. 3d 449, 469 (D. Md.

2019) (quoting Hoffman v. Stamper, 385 Md. 1, 867 A.2d 276, 292 (2005)). Fraud claims are

subject to the heightened pleading requirements of Rule 9(b) of the Federal Rules of Civil

Procedure.


1         Plaintiff additionally relies on deposition testimony from another case captioned Bobby J. Choplin v.
International Business Machines Corporation, No. 1:16-cv-1412-TDS-JEP (M.D.N.C. filed Dec. 16, 2016). In this
testimony, IBM representatives appeared to agree that IBM “had an obligation not to cap” earnings under a
2015 compensation plan. (Am. Compl. Ex. F, 19:6-12, ECF No. 12-7.) The IBM representatives’ legal
conclusions concerning IBM’s obligations to pay commissions are not binding on this Court and do not
affect this Court’s analysis. See Vinson, 2018 WL 4608250, at *2 n.1 (declining to address this same
testimony).
                                                       13
       The elements of negligent misrepresentation are similar. Plaintiff must ultimately prove

that (1) the defendant, owing a duty a of care to the plaintiff, negligently asserted a false

statement; (2) intending that the statement will be acted on by the plaintiff; (3) with knowledge

that the plaintiff will probably rely on the statement which, if erroneous, will cause loss or

injury; (4) the plaintiff, justifiably, takes action in reliance on the statement; and (5) suffers

damage proximately caused by the defendant’s negligence. Douglas v. NIT-TSS, Inc., 632 F.

Supp. 2d 486, 494 (D. Md. 2009) (citing Martens Chevrolet, Inc. v. Seney, 292 Md. 328, 439 A.2d

534, 539 (Md. 1982)).

       IBM seeks dismissal of the fraud claim, arguing that Martignetti (1) has failed to satisfy

the particularity requirement under Rule 9(b); (2) cannot show the requisite intent to deceive;

and (3) cannot show reasonable reliance. (ECF No. 14-1 at 15-18.) Plaintiff’s failure to

demonstrate reasonable reliance also forecloses his fraudulent misrepresentation claim,

Defendant argues. See United States Home Corp. v. Settlers Crossing, LLC, DKC-08-1863, 2012

WL 3536691, at *10 (D. Md. Aug. 14, 2012) (applying the same analysis to the “justifiable

reliance” element of both negligent misrepresentation and fraud) (citing Lavine v. Am. Airlines,

Inc., ---A.3d---, 2011 WL 6003609, at *5 (Md. Ct. Spec. App. Dec 1, 2011).

       This Court focuses its analysis on “justifiable reliance,” as both claims rise and fall on

Plaintiff’s ability to meet this element. In this case, Plaintiff cannot plausibly allege that he

justifiably relied on any representations indicating that his earning potential under the Plan was

unlimited. The IPL forecloses any such argument because it unambiguously indicates that the

Plan does not constitute a promise to make payments, and that it could be canceled at any



                                               14
time. See Fessler, 2018 WL 6220209, at *6-7 (dismissing fraudulent misrepresentation claim on

the basis that IPL language foreclosed any allegations of justifiable reliance).

       Plaintiff’s appeal to Vinson on this point is once again unavailing. In Vinson, the Middle

District of North Carolina denied IBM’s motion to dismiss Vinson’s fraud claims, reasoning

that the claim turned on factual questions not suitable for adjudication during the motion to

dismiss stage. Vinson, 2018 WL 4608250, at *10. In this case, there are no factual questions

prohibiting dismissal. The IPL granted IBM broad discretion to modify or cancel the Plan at

any time; reliance on any representations to the contrary—including a single bullet point on a

PowerPoint slide—was not justifiable. Accordingly, Plaintiff’s fraud and negligent

misrepresentation claims (Counts II and III) are DISMISSED WITH PREJUDICE.

III.   Plaintiff Fails to State a Claim for Unjust Enrichment (Count IV).
       Count IV brings a claim of unjust enrichment. To prevail on a claim of unjust

enrichment under Maryland law, Plaintiff must ultimately demonstrate that:

       (1) the defendant conferred a benefit upon the plaintiff; (2) the defendant
       appreciated or knew of the benefit; and (3) the defendant accepted or retained
       the benefit ‘under such circumstances as to make it inequitable for the
       defendant to retain the benefit without the payment of its value.’
State Constr. Corp. v. Slone Assocs., Inc., 385 F. Supp. 3d 449, 467 (D. Md. 2019) (quoting

Mohiuddin v. Doctors Building & Management Solutions, Inc., 196 Md. App. 439, 9 A.3d 859, 865

(Md. Ct. Spec. App. 2010)).

       In this case, Plaintiff cannot claim that IBM’s acceptance of Martignetti’s services was

“inequitable.” As previously indicated, the IPL expressly indicated that the Plan could be

modified or canceled at any time, and that IBM retained complete discretion concerning the

                                               15
disbursal of payments. Although these terms are highly advantageous to IBM, this alone does

not render them actionable under an unjust enrichment theory. Martignetti agreed to make

sales under these terms; if he found them unacceptable, he was free to raise the issue or seek

employment elsewhere. See Fessler, 2018 WL 6220209, at *5 (dismissing unjust enrichment

claim based on disclaimers in IBM’s IPL). Accordingly, Plaintiff’s unjust enrichment claim

(Count IV) is DISMISSED WITH PREJUDICE.

                                     CONCLUSION
       For the reasons stated above, Defendant’s Motion to Dismiss (ECF No. 14) is

GRANTED. This action is DISMISSED WITH PREJUDICE in its entirety.




       A separate Order follows.



       Dated: September 30, 2019

                                                         _______/s/________________
                                                         Richard D. Bennett
                                                         United States District Judge




                                             16
